     Case 3:20-cv-01801-JAH-DEB Document 27 Filed 08/19/21 PageID.352 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    RUSSELL HAYES,                                    Case No.: 20cv1801-JAH (DEB)
12                                     Plaintiff,
                                                        ORDER GRANTING MOTION TO
13    v.                                                AMEND THE FIRST AMENDED
                                                        COMPLAINT AND FOR LEAVE TO
14    300 WEST LOS ANGELES, LLC; PAN
                                                        FILE SECOND AMENDED
      AMERICAN PROPERTIES, INC;
15                                                      COMPLAINT [Doc. No. 23]
      VISTA INTERNATIONAL, INC.;
16    BORBA INVESTMENT REALTY,
      INC.; and DOES 1 THROUGH 10,
17
      Inclusive,
18                                   Defendant.
19
20         Pending before the Court is Plaintiff Russell Hayes’s (“Plaintiff”) motion to amend
21   the First Amended Complaint (“FAC”) and for leave to file a Second Amended
22   Complaint (“SAC”) in the above-captioned matter. See Doc. No. 23. Pursuant to Civil
23   Local Rule 7.1.e.2, Defendants’ reply in opposition to Plaintiff’s motion was due on or
24   before August 4, 2021. No opposition was filed. For the reasons set forth below, the
25   Court grants Plaintiffs’ motion to amend the First Amended Complaint and for leave to
26   file a Second Amended Complaint.
27   ///
28

                                                    1
                                                                              20cv1801-JAH (DEB)
     Case 3:20-cv-01801-JAH-DEB Document 27 Filed 08/19/21 PageID.353 Page 2 of 3



 1                                         DISCUSSION
 2         Plaintiff moves to amend his complaint pursuant to Rule 15 of the Federal Rules of
 3   Civil Procedure. The filing of an amended complaint or counterclaim after a responsive
 4   pleading has been filed may be allowed by leave of court. Fed. R. Civ. P. 15(a). Rule
 5   15(a) provides in pertinent part:
 6         A party may amend its pleading once as a matter of course within 21 days after
           serving it, or if the pleading is one to which a responsive pleading is required, 21
 7
           days after service of a responsive pleading or 21 days after service of a motion
 8         under Rule 12(b), (e), or (f), whichever is earlier. In all other cases, a party may
           amend its pleading only with the opposing party’s written consent or the court’s
 9
           leave. The court should freely give leave when justice so requires.
10
     The Supreme Court has instructed lower courts to heed carefully the language of Rule
11
     15(a) admonishing courts to grant leave to amend freely when justice requires. Howey v.
12
     United States, 481 F.2d 1187, 1190 (9th Cir. 1973). Further, Rule 15(a) is to be
13
     interpreted with “extreme liberality.” United States v. Webb, 655 F.2d 977, 979 (9th Cir.
14
     1981).
15
           Under Rule 15(a), the non-moving party bears the burden of demonstrating why
16
     leave to amend should not be granted. Genetech, Inc. v. Abbott Labs., 127 F.R.D. 529,
17
     530–31 (N.D. Cal. 1989). Granting leave to amend rests in the sound discretion of the
18
     trial court. Int’l Ass’n of Machinists & Aerospace Workers v. Republic Airlines, 761 F.2d
19
     1386, 1390 (9th Cir. 1985). This discretion is guided by the strong policy favoring the
20
     disposition of cases on the merits. DCD Programs Ltd. v. Leighton, 833 F.2d 183, 186
21
     (9th Cir. 1987). However, even though leave to amend is generally granted freely, it is
22
     not granted automatically. See Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th
23
     Cir. 2002). Courts consider four factors when determining whether to allow amendment
24
     of a pleading. The four factors are: (1) prejudice to the opposing party, (2) undue delay,
25
     (3) bad faith, and (4) futility. See Hurn v. Ret. Fund Trust, 648 F.2d 1252, 1254 (9th Cir.
26
     1981); DCD Programs, 833 F.2d at 186.
27
28

                                                  2
                                                                                 20cv1801-JAH (DEB)
     Case 3:20-cv-01801-JAH-DEB Document 27 Filed 08/19/21 PageID.354 Page 3 of 3



 1         These factors are not equally weighted; the possibility of delay alone, for instance,
 2   cannot justify denial of leave to amend. See DCD Programs, 833 F.2d at 186; Morongo
 3   Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). The single most
 4   important factor is whether the non-moving party would be unduly prejudiced if
 5   amendment is permitted. William Inglis & Sons Baking Co. v. ITT Continental Baking
 6   Co., 668 F.2d 1014, 1053, n. 68 (9th Cir. 1981).
 7         Plaintiff seeks to amend his claim to include additional facts which form the basis
 8   of Plaintiff’s federal claims and eliminate five California state claims. Plaintiff’s
 9   proposed SAC only addresses the claims in Plaintiff’s current operative FAC and does
10   not add any new parties. Defendants have not opposed Plaintiff’s motion, and the
11   proposed amendment does not appear to prejudice Defendants. Additionally, there is no
12   evidence the motion was brought in bad faith or will cause undue delay. As such, the
13   Court finds no valid reason to deny Plaintiff leave to amend or to deny Plaintiff’s request
14   for leave to amend.
15                                     CONCLUSION AND ORDER
16         For the reasons stated above, IT IS HEREBY ORDERED that:
17         1. Plaintiff’s motion to amend the first amended complaint and for leave to file a
18             second amended complaint, Doc. No. 23, is GRANTED; and
19         2. The Clerk of Court is directed to file both Plaintiff’s proposed Second
20             Amended Complaint and Exhibit A, attached as Doc. No. 23-2, pp. 4-50 to the
21             motion, forthwith.
22         IT IS SO ORDERED.
23
24   DATED:       August 19, 2021
25
26                                                  _________________________________
                                                    JOHN A. HOUSTON
27
                                                    UNITED STATES DISTRICT JUDGE
28

                                                   3
                                                                                  20cv1801-JAH (DEB)
